DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/04/2022.
Applicant’s election without traverse of claims 1-14 in the reply filed on 08/04/2022 is acknowledged.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 05/12/2020.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trachtman et al. (5,002,384), hereinafter Trachtman.
Regarding claim 15, Trachtman discloses, in figures 1 and 5, a refraction device (figure 1 and col. 7, lines 9-11), comprising:  a main body (1, optometer portion and 2, electronic portion) (col. 7, lines 11-21); a first diagnostic lens assembly (6-7 and 9, lens means) coupled to the main body (col. 8, lines 48-62); a visual display (12, visual acuity array) coupled to the main body and configured to display an image for testing visual acuity (col. 12, lines 38-48); at least one sensor (14, sensor array) configured to determine whether a patient has a strabismus in their eye (15, eye) (col. 31, lines 13-23); and a prism lens assembly (8, lens means and 60, lens means) disposed in alignment with the first diagnostic lens assembly (6-7 and 9), wherein the prism lens assembly is configured to redirect light from the first diagnostic lens assembly toward a pupil of the patient’s eye (col. 10, lines 51-63, col. 14, lines 26-29 and 56-60, and col. 16, lines 6-9) when the at least one sensor (14, sensor array) determines the patient has the strabismus (col. 31, lines 13-23).
Regarding claim 16, Trachtman discloses, in figures 1 and 5, a refraction device (figure 1 and col. 7, lines 9-11), wherein the at least one sensor (14, sensor array) is configured to determine whether the patient has the strabismus by determining if the pupil is out of alignment with the first diagnostic lens assembly (6-7 and 9, lens means) (col. 31, lines 13-23, col. 34, lines 51-68, and col. 35, lines 1-4).
Regarding claim 17, Trachtman discloses, in figures 1 and 5, a refraction device (figure 1 and col. 7, lines 9-11), further comprising a processor (64, hinge) configured to adjust the prism lens assembly upon the at least one sensor determining that the pupil is out of alignment with the first diagnostic lens assembly (col. 32, lines 21-31).
Regarding claim 18, Trachtman discloses, in figures 1 and 5, a refraction device (figure 1 and col. 7, lines 9-11), further comprising a memory configured to store a degree of adjustment of the prism lens assembly (col. 16, lines 41-56).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trachtman et al. (5,002,384), hereinafter Trachtman as applied to claim 15 above, and further in view of Terajima (2016/0349532).
Regarding claim 19, Trachtman discloses all the limitations in common with claim 1, and such is hereby incorporated.
Trachtman fails to disclose wherein the prism lens assembly includes: first and second outer plates; and an inner optical element disposed between the first and second outer plates.
Terajima discloses wherein the prism lens assembly includes: first and second outer plates (17, plate springs) (paragraph 0049); and an inner optical element (11, focus unit) disposed between the first and second outer plates (paragraph 0049 and figure 1B).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Trachtman with the plates of Terajima for the purpose of holding the components.
Regarding claim 20, Trachtman discloses all the limitations in common with claim 1, and such is hereby incorporated.
Trachtman fails to disclose wherein the prism lens assembly further includes: a plurality of circumferentially-disposed electromagnetic coils fixed to the first plate; and a plurality of circumferentially-disposed permanent magnets fixed to the second plate.
Terajima discloses wherein the prism lens assembly further includes: a plurality of circumferentially-disposed electromagnetic coils (14, focus coil) fixed to the first plate (17, plate spring) (paragraph 0049); and a plurality of circumferentially-disposed permanent magnets (15, magnets) fixed to the second plate (17, plate spring) (paragraph 0049).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Trachtman with the plates of Terajima for the purpose of holding the components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872